Citation Nr: 0935599	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-30 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for service 
connected bilateral pes planus currently evaluated as 30 
percent disabling effective March 26, 1996.

2.  Entitlement to an initial disability rating for service 
connected left ankle strain currently evaluated as 20 percent 
disabling effective January 26, 2009.

3.  Entitlement to an initial disability rating for service 
connected right ankle strain currently evaluated as 20 
percent disabling effective January 26, 2009.

4.  Entitlement to an initial disability rating for service 
connected left knee strain currently evaluated as 10 percent 
disabling effective September 27, 2005.

5.  Entitlement to an initial disability rating for service 
connected right knee strain currently evaluated as 10 percent 
disabling effective September 27, 2005.

6.  Entitlement to an initial disability rating for service 
connected low back strain with osteoarthritis currently 
evaluated as 20 percent disabling effective January 26, 2009.

7.  Entitlement to an initial disability rating for service 
connected left sacroiliac joint strain currently evaluated as 
10 percent disabling effective September 27, 2005.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
March 1991.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

Procedural history

The Veteran was service connected for bilateral pes planus in 
a rating decision dated June 1996.  In a September 2005 
claim, he contended that his pes planus condition had 
worsened and that it had caused bilateral ankle, knee and low 
back conditions.  In a February 2006 rating decision, the RO 
granted entitlement to service connection for ankle, knee, 
low back strain and left sacroiliac joint strain evaluating 
each as noncompensably disabling.  In addition, the RO 
continued the 30 percent disability rating for service 
connected bilateral pes planus.  The Veteran disagreed and 
perfected an appeal.

The Veteran and his representative presented evidence and 
testimony in support of the Veteran's claims at a June 2007 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the Veteran's VA claims folder.

In an October 2007 decision, the Board remanded the Veteran's 
claims for further evidentiary and procedural development.

The issues of entitlement to an increased disability rating 
for service-connected pes planus and an increased initial 
disability rating for service-connected left sacroiliac joint 
strain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by 
tenderness and abnormal motion, but normal x-ray results.

2.  The Veteran's right ankle disability is manifested by 
tenderness and abnormal motion, but normal x-ray results.

3.  The Veteran's left knee disability is manifested by 
tenderness to palpation over the knees, more pronounced in 
the left knee, and range of motion from 0-to-125 degrees in 
November 2005, without evidence of instability of the knee 
joint, no deformity, no history of giving way or dislocation, 
but reports of stiffness and pain, and normal extension with 
85 degrees of flexion and unremarkable x-ray results in 
January 2009.

4.  The Veteran's right knee disability is manifested by 
tenderness to palpation over the knees, more pronounced in 
the left knee, and range of motion from 0-to-125 degrees in 
November 2005, without evidence of instability of the knee 
joint, no deformity, no history of giving way or dislocation, 
but reports of stiffness and pain, and normal extension with 
95 degrees of flexion and unremarkable x-ray results in 
January 2009.

5.  The Veteran's low back strain with osteoarthritis 
disability is manifested by flexion of 0-to-45 degrees, 
extension of 0-to-10 degrees, right and left lateral flexion 
and bilateral rotation to 15 degrees, all with objective 
evidence of pain, and x-ray evidence revealing degenerative 
changes of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for service connected left ankle strain 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2008).

2.  The criteria for an initial disability rating in excess 
of 20 percent for service connected right ankle strain 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for service connected left knee strain 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5260, 5261 
(2008).

4.  The criteria for an initial disability rating in excess 
of 10 percent for service connected right knee strain 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5260, 5261 
(2008).

5.  The criteria for an initial disability rating in excess 
of 20 percent for service connected low back strain 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5239, 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his service-connected 
pes planus, bilateral ankle, bilateral knee, low back strain 
and left sacroiliac joint strain disabilities are worse than 
acknowledged by VA.  He seeks increased disability ratings 
for each disability.  

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to ensure that all legal 
notification had been provided to the Veteran; that all 
clinical records from Ann Arbor, Michigan, VA facilities had 
been obtained from September 2005; that VBA should contact 
the Veteran in writing and request that he identify or 
provide any private medical treatment records not already of 
record; that VBA provide the Veteran with an orthopedic 
examination to include functional capacity evaluation; that 
the examining physician note whether the Veteran's VA claims 
folder had been reviewed and to describe whether examination 
revealed objective evidence of pain, weakness or excess 
fatigability; and, to provide the Veteran with adequate 
notice of the examination and consequences for his failure to 
appear.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record shows that the Veteran received legally required 
notice in a letter dated November 2007, with the exception of 
that notice which is the subject of the Remand in this 
decision.  The Veteran received December 2008 notice of a 
medical examination which also included an explanation of the 
consequences of his failure to appear at the scheduled 
examination without good cause.  Finally, the record includes 
the report of a January 2009 medical examination of the 
Veteran by an examiner who indicated that the Veteran's VA 
claims folder had been reviewed.  For those reasons, the 
Board finds that VBA substantially complied with the October 
2007 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The claims at issue arises from the Veteran's disagreement 
with increased initial disability ratings for service 
connected bilateral ankle, knee, low back strain and left 
sacroiliac joint strain disabilities.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Moreover, since VA's notice criteria 
was satisfied because the RO granted the Veteran's claim for 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Finally, the Board observes 
that the Veteran has not contended, nor does the record 
indicate, that his claims have been prejudiced by a lack of 
notice.  See Goodwin supra at 137 [Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements].

The Board observes that the Veteran was informed in letters 
dated November 2005 and November 2007 that that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claims, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  Moreover, the Veteran was 
informed in the November 2007 letter how VA determines a 
disability rating and an effective date in compliance with 
the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claims.  The Veteran was also provided medical 
examinations regarding his claims in November 2005 and 
January 2009.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted above, the Veteran presented evidence and 
testimony at a hearing at the RO before the undersigned VLJ.

The Board will therefore proceed to a decision on the merits.  

Entitlement to an initial disability rating for service 
connected left ankle strain currently evaluated as 20 percent 
disabling effective January 26, 2009.

Entitlement to an initial disability rating for service 
connected right ankle strain currently evaluated as 20 
percent disabling effective January 26, 2009.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).



Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 
38 C.F.R. § 4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008).  
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).



Analysis

The Veteran essentially contends that the pain and abnormal 
gait caused by his service-connected pes planus disability 
has affected his bilateral ankles.  His bilateral ankle 
disabilities are currently rated 20 percent disabling 
effective January 26, 2009, the date of the most recent VA 
medical examination, and 10 percent disabling from September 
27, 2005, the date his claim was received by VA, until 
January 25, 2009.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  For the reasons stated 
below, the Board finds there is no more appropriate 
diagnostic code available under the Rating Schedule for 
rating this disability.  

The Veteran's service-connected bilateral ankle disabilities 
are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5270 
[Ankle, ankylosis of].  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987); see also 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91). 

The medical evidence includes the report of a November 2005 
VA examiner who stated that x-ray evidence of the bilateral 
ankles showed no abnormality and who diagnosed the Veteran 
with bilateral ankle strain.  The January 2009 VA examiner 
stated that the Veteran's ankles were tender and presented 
with abnormal motion, but x-ray evidence showed "no 
significant abnormality."  The January 2009 examiner 
diagnosed the Veteran's bilateral ankle condition as 
"bilateral chronic ankle strain."  Neither examiner found 
that the Veteran's ankles were immobile, nor did they report 
joint consolidation due to disease, injury or surgical 
procedure.  There is no finding or diagnosis of ankylosis.  
In sum, the Board finds the medical evidence does not support 
an evaluation under Diagnostic Code 5270.  

However, Diagnostic Code 5271 [Ankle, limited motion of] is 
appropriate because under its provisions, the rating official 
determines whether the Veteran's ankle motion is markedly 
limited or moderately limited without evidence of ankylosis.  
In this case, the medical evidence establishes a limitation 
of motion without ankylosis.  

The Board has also considered whether the application of 
Diagnostic Codes 5272, 5273 or 5274 would be appropriate, but 
has determined that the medical evidence does not show 
ankylosis of the subastragalar or tarsal joint, malunion of 
the os calcis or astragalus, or astragalectomy.  

For the reasons stated above, the Board finds that the 
appropriate diagnostic code for application in this case is 
Diagnostic Code 5271.
Specific schedular criteria

Diagnostic Code 5271 [Ankle, limited motion of] provides for 
the assignment of a 10 percent disability rating for moderate 
limited motion and a 20 percent disability rating for marked 
limited motion.  

Schedular rating

As noted, the Veteran is currently assigned a 20 percent 
disability rating for each ankle disability.  As stated 
above, a 20 percent disability rating is the highest 
schedular rating available under Diagnostic Code 5271.  As 
such is the case, the Board is unable to grant a higher 
schedular rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is receiving 
the maximum rating allowable under Diagnostic Code 5271.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As alluded to above, in the March 2009 rating decision, the 
RO granted a 20 percent disability rating effective from the 
date of the January 2009 examination and 10 percent from the 
date the Veteran's claims were received for both the right 
and left ankle claims.  Because the Veteran has been assigned 
the maximum disability rating from January 26, 2009, the 
Board will determine whether the medical evidence of record 
supports a finding that the Veteran was entitled to a 
disability rating in excess of 10 percent from the date of 
his claims to January 25, 2009.

As noted before, the medical evidence includes the report of 
a November 2005 VA examiner.  There is no other medical 
evidence of record regarding the condition of the Veteran's 
ankles prior to January 26, 2005.

The November 2005 examiner reported that the there was 
tenderness to palpation over the bilateral ankles, but no 
swelling, effusion or erythema, and no instability of the 
ankles.  The examiner stated that the 20 degrees of 
dorsiflexion to 45 degrees of flexion and a passive range of 
motion is to 20 degrees of dorsiflexion bilaterally with pain 
reported.  The Board observes that normal range of motion of 
the ankle is 20 degrees dorsiflextion to 45 degrees of 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  Thus, it 
appears the November 2005 examiner reported that the Veteran 
had normal range of motion.  The examiner also reported "a 
slight antalgic gait with a shortened stance phase on the 
left."

Taking the entire record into consideration, the Board finds 
that the medical evidence of record prior to January 26, 
2009, does not meet the criteria of marked limitation of 
motion of the bilateral ankles.  The evidence better fits the 
criteria for a moderate limitation of motion of the bilateral 
ankles.  For those reasons, the Board finds that the criteria 
for an initial disability rating in excess of 10 percent is 
not warranted.

For the sake of economy, the additional matter of the 
Veteran's potential entitlement to an extraschedular rating 
for this disability, and the other claimed disabilities, will 
be addressed in a common discussion at the end of this 
decision. 

Entitlement to an initial disability rating for service 
connected left knee strain currently evaluated as 10 percent 
disabling effective September 27, 2005.

Entitlement to an initial disability rating for service 
connected right knee strain currently evaluated as 10 percent 
disabling effective September 27, 2005.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

The relevant law and regulations for increased ratings-in 
general and rating musculoskeletal disabilities have been 
stated above and will not be repeated here.

Analysis

As above, the Veteran essentially contends that the pain and 
abnormal gait caused by his service-connected pes planus 
disability has affected his bilateral knees.  His bilateral 
knee disabilities are currently rated 10 percent disabling 
effective September 27, 2005, the date of VA received the 
Veteran's claims.


Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  
The Veteran's service-connected bilateral knee disabilities 
are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5019 
[bursitis].  A disability rated under Diagnostic Code 5019 is 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative.  Diagnostic Code 5260 [leg, 
limitation of flexion] and Diagnostic Code 5261 [leg, 
limitation of extension] provide the rating official with the 
criteria for limitation of motion of the knee.  For the 
reasons stated below, the Board finds there is no more 
appropriate diagnostic code available under the Rating 
Schedule for rating this disability.  

The November 2005 medical examiner noted a normal x-ray of 
the bilateral knees and diagnosed the Veteran with bilateral 
knee strain.  The evidence also shows that the Veteran walked 
with "a slight antalgic gait," had tenderness to palpation 
over the knees, more pronounced in the left knee and range of 
motion from 0-to-125 degrees bilaterally.  The January 2009 
VA examiner reported no evidence of instability of the knee 
joints, no deformity, no history of giving way or 
dislocation, but reports of stiffness and pain.  The examiner 
reported crepitation and subpatellar tenderness, and normal 
extension bilaterally, with flexion to 85 degrees on the left 
and 95 degrees on the right.  X-ray evidence was reported as 
"unremarkable."  The January 2009 examiner diagnosed the 
Veteran with bilateral patellofemoral syndrome and bilateral 
degenerative medial meniscus.  Although bursitis was not 
diagnosed, swelling and tenderness was noted by the January 
2009 examiner along with the note that those conditions 
affected the motion of the joint.  

The Board has considered whether Diagnostic Codes 5256, 5257, 
5258, 5259, 5262 and 5263 are appropriate given the medical 
evidence of record.  The Board finds that the listed 
diagnostic codes are not for application in this case because 
there is no medical evidence of ankylosis, recurrent 
instability, dislocated cartilage, impairment of the tibia 
and fibula, and no evidence of genu recurvatum.


For the reasons stated above, the Board finds that Diagnostic 
Code 5019, and thus Diagnostic Codes 5060 and 5061, are the 
most appropriate diagnostic codes because they addresses the 
symptomatology stated in the medical evidence of record.  The 
Board notes that neither the Veteran nor his representative 
has indicated that another diagnostic code is more 
appropriate.
Specific schedular criteria

Diagnostic Code 5019 [Bursitis] provides that the rating 
official rate the disability under limitation of motion of 
the affected parts, as arthritis, degenerative.  Limitation 
of motion of the knee joint is provided in Diagnostic Codes 
5260 and 5261.

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2008).

Schedular rating

As indicated above, the November 2007 examiner reported the 
Veteran's bilateral knee range of motion was from 0-to-125 
degrees.  The January 2009 VA examiner reported normal 
extension bilaterally, with flexion to 85 degrees on the left 
and 95 degrees on the right.  As indicated, a noncompensable 
rating is provided if flexion is limited 60 degrees.  Thus, 
the Veteran's flexion exceeds the criteria for compensable 
disability ratings on both knees in both examinations.  In 
addition, as noted above, the Veteran's knee extensions are 
normal, or 0 degrees, in both examinations.  Thus, the 
Veteran's extension exceeds the criteria for compensable 
disability ratings on both knees.  

The Board observes that the Veteran receives a 10 percent 
disability rating for both knees effective from the date of 
his claim.  The Board has found that his knee disability 
exceeds the criteria for a compensable disability rating and, 
accordingly, further finds that the Veteran's bilateral knee 
symptomatology does not meet the criteria for a higher 
disability rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  The medical evidence of record establishes that 
the Veteran's knee disabilities do not show additional 
limitation with repetitive motion, but the examiners did note 
evidence of pain on motion.  However, the symptomatology 
described in the medical evidence does not support a finding 
that additional disability under DeLuca is warranted.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As noted above, the evidence does not support a finding that 
the symptomatology of either of the Veteran's knees met the 
criteria for a higher disability rating at any time during 
the period beginning when VA received his claim.  For those 
reasons, staged ratings are not appropriate.

Entitlement to an initial disability rating for service 
connected low back strain with osteoarthritis currently 
evaluated as 20 percent disabling effective January 26, 2009.

The relevant law and regulations for increased ratings-in 
general and rating musculoskeletal disabilities have been 
stated above and will not be repeated here.  The Veteran is 
currently evaluated as 20 percent disabled under the criteria 
of Diagnostic Code 5239 [spondylolisthesis or segmental 
instability].

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The medical evidence of record includes the November 2005 
examiner's findings that the Veteran had tenderness to 
palpation over the L5 area of the lumbosacral spine and a 
range of motion of 0-to-90 degrees flexion, bilateral 
rotation and right and left lateral extension of 0-to-30 
degrees.  The January 2009 examiner found flexion of 0-to-45 
degrees, extension of 0-to-10 degrees, right and left lateral 
flexion and bilateral rotation to 15 degrees, all with 
objective evidence of pain.  X-ray evidence showed 
degenerative changes of the lumbar spine.

As noted above, the RO rated the Veteran's condition using 
the criteria of Diagnostic Code 5039 [spondylolisthesis or 
segmental instability].  The Board notes that the Veteran's 
most recent medical examiner diagnosed the Veteran with 
"degenerative arthritis of lumbar spine with L [left] sided 
sciatica."  There are no findings in the medical evidence of 
spondylolisthesis or segmental instability.  For those 
reasons, the Board finds that Diagnostic Code 5039 is 
inappropriate.  As noted, the diagnosed condition is 
degenerative arthritis which is more congruent to the 
criteria of Diagnostic Code 5242 [degenerative arthritis of 
the spine].  Hence, the Board finds that Diagnostic Code 5242 
is the most appropriate diagnostic code.

The Board observes that under the General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5039 and 
5242 have identical criteria.  Thus, the Veteran is not 
prejudiced by the Board's determination that Diagnostic Code 
5242 is more appropriate than the diagnostic code used by the 
RO.

Specific rating criteria

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined 
range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward 
flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

Schedular rating

As noted, a 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  The Veteran 
was noted in the November 2005 examination as having 
forward flexion of 90 degrees.  The January 2009 
examiner reported that the Veteran had 45 degrees of 
forward flexion.  Thus, the Veteran's symptoms meet the 
criteria for a 20 percent disability rating as of the 
January 2009 examination.

However, the medical evidence does not show symptoms 
sufficient to support a finding of a disability rating 
in excess of 20 percent.  There is no evidence of 
ankylosis of any degree.  Thus, the Veteran can not meet 
any of the criteria for a higher rating.  Moreover, 
there is no evidence of muscle spasm, abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

For those reasons, the Board finds that the Veteran is 
not entitled to a disability rating in excess of 20 
percent disabling.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 
38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  In response to the Board's 
October 2007 remand, the January 2009 examiner reported that 
repetition of lateral bending and rotational movements did 
not reveal excess fatigability, incoordination or weakness.  
Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Fenderson considerations

The Veteran has reported that his disability has become worse 
over recent years.  The Board has no reason to doubt this.  
However, the medical evidence of record appears to support 
the proposition that symptomatology associated with the 
Veteran's low back disability has not approached the level 
which would allow for the assignment of a 20 percent rating 
for any period prior to the January 26, 2009, VA examination.  

Moreover, based on the record, the Board finds that a 10 
percent disability rating is properly assigned for the period 
between the date the Veteran's claim was received by VA and 
the January 26, 2009 examination.  As discussed above, the 
November 2007 examination report shows the Veteran's lumbar 
back flexion exceeded the criteria for a 20 percent 
disability rating, and there was no evidence of abnormal 
spinal contour or muscle spasm resulting in an abnormal gait.  
While the record clearly shows the Veteran had an abnormal 
gait, the examiner attributed the gait to his feet, knees and 
ankles.  The Board observes that the only criteria for a 10 
percent disability rating that was met by the Veteran was 
that of localized tenderness not resulting in abnormal gait.  

For those reasons, the Board finds that the Veteran has been 
properly assigned a 10 percent disability rating between 
September 27, 2005, and January 26, 2009.  No further staged 
ratings are appropriate.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected bilateral ankle, bilateral knee, and low 
back disabilities.  The medical evidence fails to demonstrate 
that the symptomatology of any of the Veteran's disabilities 
is of such an extent that application of the ratings schedule 
would not be appropriate.  In fact, as discussed in detail 
above, the symptomatology of the Veteran's disabilities are 
specifically contemplated under the ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for any of his disabilities.  In addition, 
although the Veteran has claimed that he has to take breaks 
from his employment, he has not indicated that he is not able 
to fully perform his employment duties and the record 
indicates that the Veteran continues to be employed.


ORDER

Entitlement to a disability rating for service connected left 
ankle strain currently in excess of 20 percent disabling is 
denied.

Entitlement to a disability rating for service connected 
right ankle strain in excess of 20 percent disabling is 
denied.

Entitlement to an initial disability rating for service 
connected left knee strain in excess of 10 percent disabling 
is denied.

Entitlement to an initial disability rating for service 
connected right knee strain in excess of 10 percent disabling 
is denied.

Entitlement to an initial disability rating for service 
connected low back strain with osteoarthritis in excess of 20 
percent disabling is denied.


REMAND

Reasons for remand

Entitlement to an increased disability rating for service 
connected bilateral pes planus currently evaluated as 30 
percent disabling effective March 26, 1996.

The Board's October 2007 remand required VBA to provide 
the Veteran with all legally required notice.  During 
the pendency of the appeal and after the Board's remand, 
the Court issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Court held in Vazquez-
Florez that 38 U.S.C.A. § 5103(a) requires notice, among 
other things, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and 
the effect of that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must provide 
at least general notice of that requirement to the 
claimant.  In this case, the Veteran sought an increased 
disability rating for service-connected pes planus and 
there has been no notice provided as required by 
Vazquez-Flores.  VBA should provide the Veteran with 
written notice of the diagnostic code criteria pursuant 
to the Court's holding in Vazquez-Flores. 



Entitlement to an initial disability rating for service 
connected left sacroiliac joint strain currently evaluated as 
10 percent disabling effective September 27, 2005.

The Veteran contends that his sacroiliac joint strain 
disability is worse than acknowledged by VA.  He is currently 
evaluated as 10 percent disabled under the criteria of 
Diagnostic Code 5294 [Sacroiliac injury and weakness].  The 
Board observes that this diagnostic code was changed in the 
September 2003 change of regulations to Diagnostic Code 5236 
[Sacroiliac injury and weakness].  Under Diagnostic Code 
5236, the criteria of the General Rating Formula for Diseases 
and Injuries of the Spine is used.  As noted above, that 
criteria has been used to rate the Veteran's service-
connected lumbar spine degenerative disease.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  The RO's decision to rate the Veteran under both 
Diagnostic Code 5242 and 5236 may encroach on the rule 
against pyramiding.

Under 38 C.F.R. § 4.66, the rating official to consider the 
lumbosacral and sacroiliac joints as one anatomical segment 
for rating purposes and cautions the rating official that 
"disability is manifest from erector spinae spasm (not 
accounted for by other pathology), tenderness on deep 
palpation and percussion over these joints, loss of normal 
quickness of motion and resiliency, and postural defects 
often accompanied by limitation of flexion and extension of 
the hip."  It also states that "there should be careful 
consideration of lumbosacral sprain, and the various symptoms 
of pain and paralysis attributable to disease affecting the 
lumbar vertebrae and the intervertebral disc."

The January 2009 medical examiner reported the results of 
both the lumbar and sacroiliac joint in one report.  It is 
impossible to distinguish from the report what symptoms are 
attributable the Veteran's lumbar degenerative disease from 
those that are attributable to the sacroiliac joint.  For 
example, the formulistic report under the category 
"objective abnormalities of thoracic sacrospinalis" 
provides "Left - yes" in response to "pain with motion."  
It is unclear which disability causes that pain.  For those 
reasons, the Board finds that the examination does not 
provide an adequate basis upon which to base a rating for the 
sacroiliac joint.

The Court in Barr v. Nicholson, 21 Vet. App. 303 (2007), held 
that once VA undertakes the effort to provide an examination, 
it must provide an adequate one.  An adequate examination 
provides information that will allow a fair and reasonable 
rating decision.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran with 
written notice in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
as it pertains to the Veteran's claim for 
entitlement to an increased disability 
rating for pes planus.  

2.  VBA shall request that the Veteran 
identify or provide any medical records 
pertaining to his claims for increased 
disability ratings for pes planus or 
sacroiliac joint strain.  Any such records 
identified or provided that are not 
already included in the Veteran's VA 
claims folder shall be associated with his 
VA claims folder.

3.  After completion of the foregoing, VBA 
shall provide the Veteran with a physical 
examination by an appropriate physician 
who shall review the Veteran's VA claims 
folder prior to performing the 
examination.  The examiner shall identify 
the symptomatology that is attributable to 
the Veteran's service-connected sacroiliac 
joint strain disability, including, but 
not limited to, erector spinae spasm (not 
accounted for by other pathology), 
tenderness on deep palpation and 
percussion over these joints, loss of 
normal quickness of motion and resiliency, 
and postural defects often accompanied by 
limitation of flexion and extension of the 
hip.  The examiner shall also state 
whether there is objective evidence of 
pain.  The examiner shall provide an 
opinion whether it is as likely as not 
that the Veteran presents with a 
neurological disorder related to his 
sacroiliac joint or lumbar spine.  The 
examiner's written examination report 
shall be associated with the Veteran's VA 
claims folder.

4.  Following completion of the foregoing 
and any other development deemed to be 
necessary, VBA shall readjudicate the 
Veteran's claims for an increased 
disability rating for service-connected 
pes planus and for an increased initial 
disability rating for service-connected 
sacroiliac joint strain.  If the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


